DETAILED ACTION
Claims 1-5 and 7-9 have been cancelled and claims 6 and 10 are pending.
This action is in response to the amendment filed 3/2/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 				Response to Arguments
Applicant’s arguments filed 1/5/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chatterjea in view of Ebinger.
Applicant’s arguments with respect to claim(s) 6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s amendment are not persuasive, the action is made Final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10 recites the limitation "the piston valve of the second piston" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjea (US 3677362) in view of Ebinger (US 6460561).
Regarding claim 6, Chatterjea discloses a device (37, see Fig. 6, left bottom corner) comprising: a cylinder (90); a first piston (91) that slides into the cylinder; a spring (un-numbered at both ends of 91) that applies a biasing force to the piston; a plurality of piston valves (91a,91b) disposed on the first piston; and a plurality of chambers (7 chambers are shown within 90) that are formed by the piston valves, wherein the control oil is supplied to and drained from the plurality of chambers, and a 
the plurality of piston valves includes: a first piston valve (left 91a) disposed on a first end side of the first piston in the axis direction; a second piston valve (right 91a) disposed on a second end side of the first piston in the axis direction; and a third piston valve (91b) between the first piston valve and the second piston valve, and a length of the third piston valve in the axis direction is shorter than a length of the first piston valve and a length of the second piston valve in the axis direction (as shown in Figure 6).
 	Chatterjea is silent to having that the sliding surface(s) of each of the piston valves has a spiral groove to leak the control oil in a corresponding one of the chambers, where the spiral groove has a depth of the groove is greater than 0.6 mm and less than or equal to 1.0 mm.
 	Ebinger teaches the use of a spool having spiral grooves (10) on the land of the spool (see Fig. 3) with a depth of the groove is greater than 0.6 mm and less than or equal to 1.0 mm (col.5, lns. 55-60).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a spiral groove as taught by Ebinger onto the device of Chatterjea to have the sliding surfaces of each of the piston valves having a spiral groove to leak the control oil in a corresponding one of the chambers, where the spiral groove for each of the piston valves has a depth of the groove being greater than 0.6 mm and less than or equal to 1.0 mm,  for the purpose of eliminating or reducing the 

 	With regard to the preamble directed to “an emergency shut-off device that shuts off supply of control oil to a trip-and-throttle valve of a steam turbine and closes the trip-and-throttle valve in an emergency”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  See Kropa v. Robie, supra at 480.  See also Ex parte Mott, 190 USPQ 311, 313 (PTO Bd. of App. 1975). Clearly, the pending claim 6 does not rely on the preamble for completeness.
	
	Regarding claim 10, Chatterjea discloses, as best understood, regarding the 112 rejection above, a second piston (103 within 89), wherein, when the second piston moves from a normal position during normal operation to an emergency position, the first piston moves from a normal position during normal operation to an emergency position in an interlocked fashion, and wherein the plurality of chambers includes: 
a movement chamber (the chamber within 89 surrounding 111) that is formed by the piston valve of the second piston, and drains the control oil during the emergency to move the second piston from the normal position to the emergency position; and 
a trip-and-throttle valve chamber (the chamber between 91b and right 91a lands including the small diameter of the spool between them) that is formed by the piston valve of the first piston, supplies the control oil (at 93) to the trip-and-throttle valve when the first piston is at the normal position, and drains the control oil from the trip-and- throttle valve when the first piston is in the emergency position.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753